Citation Nr: 0618868	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  02-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from February to July 1976 
and from March 1977 to February 1978.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas (RO), which 
denied the benefits sought on appeal.  In September 2003, the 
Board remanded the case to the RO for further development. 

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A psychiatric disorder was not present during service or 
within one year after service, and was not caused or 
aggravated by any incident or disorder of service origin.

2.  Personality disorders are not diseases or injuries for VA 
compensation purposes.

3.  The medical evidence clearly and unmistakably shows that 
the veteran's psychiatric disorder preexisted service and did 
not increase in severity during active service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a psychiatric disorder are not met.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

In letters dated in April and May 2004, and in August and 
October 2005, the veteran was effectively furnished notice of 
the types of evidence that he needed to send to VA in order 
to substantiate his claim for service connection for the 
claimed disorder.  In this context, he was notified as the 
types of evidence VA would assist him in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or submit directly to VA medical evidence needed to 
substantiate his claims.  He was also asked to provide 
medical evidence of a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The RO further 
asked the veteran to submit any evidence in his possession 
that pertains to his claims for service connection.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the reasons above, the notices in April and May of 2004, 
and in August and October of 2005, substantially complied 
with the content requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  As such, any defect with respect to 
the timing of the VCAA notice requirement was remedied by 
proper subsequent readjudication of the service connection 
claim.  Thus, the Board determines that any error as to 
content and timing was harmless, and the veteran has not been 
prejudiced thereby.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, since the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection for a psychiatric disorder, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
including the report of VA examination, and statements made 
by the veteran in support of his claim.

In sum, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claims.

II.  Service Connection for a Psychiatric Disorder

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A.          § 1131; 38 C.F.R. § 3.303.  If a 
psychosis is manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidenced, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131(b); 38 C.F.R. 
§ 3.303(d) (2005).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

At the outset, a review of the service medical records does 
not show any treatment for psychiatric complaints during 
service.  The service medical records contains a report of 
the July 1976 separation examination (at the end of the first 
period of active duty), which shows a normal psychiatric 
evaluation and indicates no diagnosis of a psychiatric 
disorder.  In a similar manner, the report of a February 1978 
separation examination (at the end of the second period of 
active duty) is likewise normal revealing no evidence of a 
psychiatric condition at that time.

During an October 2005 VA examination for mental disorders, 
the veteran reported that he found out four years before that 
he was exposed to hepatitis C and was expected to live about 
20 years.  He also reported that he was introduced to drugs 
in the Marine Corps and felt guilt about that; and that after 
service, he had had to go to prison because of his drinking 
and drugs.  After examination, the examination report 
contains an Axis I diagnosis of adjustment disorder with 
depressed mood, and Axis II, the diagnosis was personality 
disorder, not otherwise specified with features of antisocial 
personality disorder.  

For the reasons, as discussed above, the record evidence does 
not show that an acquired psychiatric disorder was diagnosed 
during the veteran's periods of active military service.  In 
fact, the veteran has not presented competent medical 
evidence linking the onset of any acquired psychiatric 
disorder, to include an adjustment disorder with a depressed 
mood, to his periods of service, or within one year 
thereafter.  While it is also shown by the report of VA 
examination in October 2005 that the veteran has a 
personality disorder, these disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation and cannot be service connected.  
38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 
(1996) (sustaining § 3.303(c) as within the Secretary's 
authority to prescribe regulations); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  

Alternatively, a "veteran shall be taken to have been sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111 (West 
2002).  Where, as in this case, the reports of the entrance 
examination are not of record, the Board must accord the 
presumption of soundness at service entry, absent clear 
evidence to the contrary.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994) (holding that if the entrance 
examination is unavailable, it cannot penalize the veteran in 
favor of whom all doubts are to be resolved).  Thus, the 
presumption of soundness is for application in the veteran's 
case.

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Thus, the temporary or intermittent flare-ups of a 
preexisting disorder are not sufficient to constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board finds that although copies of the service entry 
examinations are not of record, the evidence clearly 
establishes that the veteran's psychiatric disorder existed 
prior to service.  In support of this conclusion, the Board 
relies on the VA mental examination report of October 2005.  
In this report, the examiner explained that the veteran 
presented as mildly depressed, which is believed to predate 
his military service, since he began using drugs in his early 
teens.  The examiner also noted that drug use is often 
precipitated by depression, and noted that the veteran's 
depression did not have its origin in service, nor did it 
arise only after his diagnosis with hepatitis C.  In so 
finding, the examiner explained that while this diagnosis 
probably contributes to some of his depression, it is not 
considered to have caused his depression, and thus concluded 
that the veteran's psychological problems began before the 
military and have continued to limit his functioning because 
of his extensive drug use.

Similarly, the record establishes that the veteran's 
preexisting psychiatric disorder was not aggravated by 
service.  In support of this findings, the Board notes that 
the medical evidence clearly shows that the veteran's 
behavior was a continuation of the tendency towards drug use 
exhibited by him prior to service and related to his 
preexisting psychological problems.  See, VA examination 
report dated October 2005.  In this regard, a private 
treatment record dated in June 1993 indicates that the 
veteran was seen and requested help for a substance abuse 
problem.  At that time, the veteran reported a long history 
of substance abuse since his early teens.  He reported that 
he started out using heroine, cocaine, methamphetamines, LSD, 
and "just about every drug and alcohol known to man."  
Associated treatment reports dated through November 1993 show 
that the veteran received periodic treatment including group 
therapy during the period from June to November 1993.  The 
post-service medical records from the Texas Department of 
Criminal Justice, dated between 1994 and 1999, indicate that 
when the veteran was seen in December 1994, he reported 
having received Mellaril for panic attacks and sleeping 
problems; and the medical notes regarding mental health 
screening, dated in October 1998, May 1999 and July 1999, 
essentially show assessments that there was no current mental 
health needs identified.  Likewise, the medical reports 
pertaining to the veteran's separation from service in July 
1976, and in February 1978, reflect that on each occasion he 
was clinically evaluated as normal for psychiatric purposes.  
Thus, on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service, the Board determines that the medical 
data of record clearly and unmistakably supports a finding 
that the veteran's underlying psychiatric disorder did not 
undergo an increase in severity during service.

For the reasons, as discussed above, the Board determines 
that the presumption of soundness on entry into service is 
rebutted, as the record medical evidence clearly and 
unmistakably establishes that the veteran's psychiatric 
disorder preexisted service and was not aggravated by 
service.

With respect to the veteran's contention that his psychiatric 
disorder is secondary to his hepatitis C, the Board must 
point out that service connection is not effect for 
hepatitis.  Therefore, as the underlying disorder is not 
service-connected, the veteran's claim for service connection 
on this basis is without legal merit and must be denied due 
to a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.


REMAND

With respect to the claim of entitlement to service 
connection for hepatitis C, in September 2003, the Board 
remanded the case for further development.  

In the September 2003 Remand, the Board noted that the 
veteran asserted that he developed hepatitis C during service 
as a result of injections during service; and that in other 
statements, he acknowledged using drugs.  The Board noted 
that the veteran was initially diagnosed with hepatitis C in 
the 1990s, but the evidence was silent as to onset and 
etiology of the condition.

The Board instructed the RO to schedule the veteran for a VA 
examination to determine the nature and etiology of the 
hepatitis C; to include obtaining an opinion as to whether it 
is at least as likely as not that the veteran's hepatitis C 
developed during or as a consequence of an injury or disease 
that was incurred during his periods of active service.  
After that development, the RO was to review the record, and 
if the RO determined that the claim remained denied, the RO 
was to furnish a supplemental statement of the case 
addressing the determination of the claim.

Review of the record shows that subsequent to the September 
2003 Remand, the RO afforded the veteran examination in 
October 2005.  However, that examination was for mental 
disorders and did not address the etiology of the veteran's 
hepatitis C as ordered in the September 2003 Remand.

The United States Court of Veterans Appeals (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998), indicated, in 
pertinent part, that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the September 2003 remand orders."  Accordingly, the 
case must be remanded to the RO for the RO to schedule an 
examination as outlined in the order below.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should also arrange for a 
gastroenterology examination to evaluate 
the veteran's claim for service connection 
for hepatitis C.  The claims folder and a 
copy of this remand must be provided to 
the examiner for review.  The examiner 
should review the claims file in 
connection with the examination.  All 
indicated diagnostic  tests should be 
conducted as deemed necessary by the 
examiner, and the examiner should review 
the results of any testing prior to 
completion of the report.  Following 
examination of the veteran, the examiner 
should state whether the veteran suffers 
from hepatitis, and if so, which type.  If 
a diagnosis of hepatitis C is warranted, 
the examiner should render an opinion as 
to the most likely cause and date of onset 
of the condition.  In this connection, the 
examiner should also render opinions 
specifically as to:

(a)  Whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that the veteran's hepatitis 
C developed during, or as a consequence of 
an injury or disease that was incurred 
during, his periods of active duty?  

(b)  If the condition under (a) above is 
determined to be true, then is it at least 
as likely as not that hepatitis C began 
during or is causally linked to medical 
treatment he received during active duty, 
or to in-service injury or disease that is 
not related to substance abuse, as 
documented or suggested by his service 
medical records?

(c)  Is it more likely than not (i.e., is 
there a greater than 50 percent 
probability) that conditions linked to 
substance abuse-either during or after 
service, including intravenous or 
intranasal drug use-are causative of the 
veteran's hepatitis C?

The examiner should comment on service 
medical records, including an October 1977 
treatment record with a reference to 
"evaluate for hepatitis"; and post-
service medical records, including any 
associated with treatment for substance 
abuse.  A complete rationale for any 
opinion must be provided.  The claims 
folder must be made available to and 
carefully reviewed by the examiner before 
any opinion is offered.

2.  The RO must ensure that all 
instructions ordered here are undertaken. 
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the RO should conduct any 
additional development deemed appropriate 
by the RO.

3.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


